Case 9:19-cv-81186-RKA Document 6 Entered on FLSD Docket 11/12/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-81186-CIV-ALTMAN

 JOHN PINSON,

        Plaintiff,
 vs.

 ROBINSON KEITH USTLER and
 MCCALLA RAYMER LEIBER PIERCE, LLC,

       Defendants.
 _________________________/

                                                ORDER

        THIS MATTER comes before the Court upon a sua sponte examination of the record.

 Federal Rule of Civil Procedure 4(m) requires the plaintiff to serve the summons and complaint

 on each defendant within 90 days after the filing of the complaint. See Fed. R. Civ. P. 4(m). The

 Plaintiff filed this action on August 22, 2019 [ECF No. 1]. As of this writing, however, the Plaintiff

 has not perfected service on the Defendants.

        Accordingly, the Court hereby

        ORDERS that the Plaintiff shall perfect service on the Defendants and file proof of service

 with the Court no later than November 20, 2019. Failure to serve the Defendants by that date will

 result in dismissal without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida this 11th day of November 2019.



                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
